                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


CHARLES RICHARD FOERSTER, JR.,

       Plaintiff,

v.                                                           Case No. 8:19-cv-450-T-24 CPT


ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
_____________________________/


                                            ORDER

       This cause comes before the Court for consideration of Plaintiff's Consent Motion for

Attorneys’ Fees. (Doc. No. 19). This motion was considered by the United States Magistrate

Judge, pursuant to a specific order of referral. Magistrate Judge Tuite has filed his report

recommending that the motion be granted. (Doc. No. 20). All parties were furnished copies of

the Report and Recommendation. However, since the motion is unopposed and the Magistrate

Judge recommended that the motion be granted, the Court assumes that no objections will be

filed. Therefore, upon consideration of the Report and Recommendation, and upon this Court's

independent examination of the file, it is determined that the Report and Recommendation

should be adopted.

       Accordingly, it is now ORDERED AND ADJUDGED that:

       (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 20) is adopted

and incorporated by reference in this Order of the Court.

       (2)     Plaintiff's Consent Motion for Attorneys’ Fees (Doc. No. 19) is GRANTED.
        (3)     Plaintiff is awarded attorneys’ fees in the amount of $8,036.

        (4)     The Commissioner’s remittance of this amount shall be made payable to Plaintiff

in accordance with Astrue v. Ratliff, 560 U.S. 586, 598 (2010). If the government concludes that

Plaintiff does not owe any debt to the government, the Commissioner may honor the assignment

of fees to Plaintiff’s attorneys.

        DONE AND ORDERED at Tampa, Florida, this 31st day of January, 2020.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record
